Whitfield, J.-
-A writ of error was taken to a peremptory writ of mandamus issued by tbe Circuit Judge to the “Board of Commissioners of the Everglades Drainage District,” a State corporate entity, commanding the Board to build, construct and complete a subsantial, sufficient, and adequate bridge or other proper crossing, upon, over and across the State Drainage Canal known as the “West Palm Beach Canal,” at a place where the canal intersects and crosses a public highway.
It appears that acting under statutory authority, Chapter 7944, Acts of 1919, the State Board constructed a lock in a canal for public purposes which intersected the highway, and the Board built a bridge over the canal that has been used by the public as a part of the highway. The purpose of the writ is to require the State Board 'to erect a more substantial bridge for highway purposes over the canal.
While mandamus may be invoked to compel a corporate entity to perform a specific legal duty to the public, the duty must clearly appear and the relator must show a right to the writ. State ex rel. Ellis v. Atlantic Coast Line R. Co., 53 Fla. 650, 44 South. Rep. 213, 13 L. R. A. (N. S.) 320.
The State officials who comprise the State Board of Commissioners of Evergládes Drainage District have by statute stated corporate functions and authority; and their duties are confined to the limits of the statutory powers conferred "upon.them.
As the specific "duty here sought to be enforced does hot-appear expressly or by fair implication from the statutory powers conferred, and as the: State officials'as such corpor*546ate entity represent the State and have their authority and duties prescribed by statute and not by the principles of the common law, the act commanded by the writ does not clearly appear to be among their duties that may be enforced by mandamus, even if the relators otherwise would be entitled to the writ.
The motion to quash the alternative writ should have been granted, therefore the judgment awarding a peremptory writ of mandamus is reversed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.